Citation Nr: 0638648	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent disabling for L5-S1 discogenic disease.

2.  Entitlement to a disability rating in excess of 20 
percent for left leg radiculopathy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1988.

This appeal comes from a May 2004 rating decision that 
granted a 40 percent rating for the veteran's lumbar spine 
disability and granted an initial 20 percent separate rating 
for L5 radiculopathy of the left leg.  This appeal also comes 
from a January 2005 rating decision that denied entitlement 
to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his lumbar spine condition and 
associated radiculopathy are more severe than currently 
evaluated.  He contends that these conditions render him 
unemployable.  A review of the more recent VA records in the 
claims file dated in 2005 suggest that the veteran's 
disability seems to have worsened since the last examination 
of April 2004, but the extent of the worsening is not clear.  
The veteran indicated in a March 2006 motion to advance the 
case on the docket that he has a pending Social Security 
disability claim and an attempt to obtain any pertinent 
records from the Social Security Administration should be 
made.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  The veteran has not yet been provided with a 
duty to assist letter regarding his claims, and corrective 
action should remedy this matter.  During the pendency of 
this appeal, the United States Court of Appeal for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The duty to assist letter must address the 
criteria for an earlier effective date of any award should an 
increased rating be granted.

The duty to assist also includes obtaining medical records 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In addition, VA must 
send the appellant a notice, that: (1) 
explains the information or evidence 
needed to establish an effective date, if 
a higher rating is granted on appeal for 
his service-connected disabilities, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning any determination rendered.  
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

3.  After the completion of the above, 
the AMC should schedule the veteran for 
VA orthopedic and neurological 
examinations, by appropriate specialists, 
to determine the severity of the 
veteran's spinal disorder(s), to include 
the nature, etiology and severity of all 
neurological manifestations of the 
service-connected spine disorder.  The 
claims file should be made available to 
each examiner for review of the pertinent 
evidence prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:

(a) The neurological examiner must first 
provide an opinion as to the nature and 
etiology of all neurological 
manifestations found, to include 
extremity involvement, genitourinary and 
any other neurological involvement and 
ascertain whether any or all neurological 
findings are related to the veteran's 
service-connected spine disability.  The 
discussion should address the causes of 
the neurological manifestations to 
include whether it is at least as likely 
as not that any manifestations shown are 
related to a service-connected spine 
disorder.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

(b) The orthopedic examiner should 
address the severity of the veteran's 
service-connected spine disorder by 
recording if possible, the range of 
motion in the veteran's low back observed 
on clinical evaluation and should assess 
whether the low back exhibits any 
disability to include limitation of 
motion.  In addition, the examiner should 
determine whether the veteran's low back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
the opinion.

(c) The examiner should address the 
severity of intervertebral disc syndrome, 
and determine whether the orthopedic 
findings are more consistent with 
findings that more closely resemble 
favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine, or more 
closely resemble vertebral fracture 
without cord involvement but requiring a 
neck brace or vertebral fracture with 
cord involvement requiring long leg 
braces or causing the veteran to be 
bedridden.  In doing so, the examiner 
must identify the specific neurological 
tests conducted in making this 
determination.  The examiners should also 
identify whether or not the veteran 
reported any incapacitating episodes 
associated with his back pain, and if so, 
the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(d) The neurological examiner should 
report whether the service-connected 
spinal disability results in neuritis, 
neuralgia, or partial or complete 
paralysis of any nerve that has been 
shown to be affected by this disability, 
including but not limited to the L5-S1 
left leg radiculopathy.  The examiner 
should describe the severity of such 
symptomatology, as well as the area and 
function affected.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(e).  The examiners should comment on the 
effect of the veteran's service-connected 
spinal disability and left leg 
radiculopathy and any other 
manifestations of this disability on his 
ability to obtain and maintain 
substantial gainful employment.  

4.  After completion of the above, VA 
should readjudicate the appellant's 
increased rating claims, to include a 
TDIU.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim. 38 C.F.R. 
§ 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



